 


114 HR 383 IH: No Tax Dollars for the United Nations’ Climate Agenda Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 383 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Luetkemeyer (for himself, Mrs. Black, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Graves of Missouri, Mr. Long, Mr. McKinley, Mr. Sensenbrenner, and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit United States contributions to the Intergovernmental Panel on Climate Change, the United Nations Framework Convention on Climate Change, and the Green Climate Fund. 
 
 
1.Short titleThis Act may be cited as the No Tax Dollars for the United Nations’ Climate Agenda Act.  2.Prohibition on United States contributions to the Intergovernmental Panel on Climate Change, the United Nations Framework Convention on Climate Change, and the Green Climate Fund (a)ProhibitionNotwithstanding any other provision of law, no funds made available to any Federal department or agency may be used to make assessed or voluntary contributions on behalf of the United States to or for the Intergovernmental Panel on Climate Change (IPCC), the United Nations Framework Convention on Climate Change (UNFCCC), or the Green Climate Fund. 
(b)Effective dateThe prohibition on use of funds contained in subsection (a) applies with respect to funds made available for fiscal year 2016 and subsequent fiscal years.  